Citation Nr: 0712826	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-26 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals, status post repair left indirect inguinal hernia.

2.  Entitlement to an initial compensable rating for gout, 
right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1972 to 
September 1975 and from August 1984 to April 2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection and assigned initial noncompensable ratings for 
residuals, status post repair left indirect inguinal hernia 
and for gout, right foot, each effective June 5, 2002, and 
denied service connection for hypertension.  The veteran 
perfected an appeal for all three of these issues.

By a January 2007 rating decision, the RO granted service 
connection for hypertension.  As this determination 
constitutes a full grant of the benefit sought as to that 
claim, it is no longer in appellate status. 

Because the veteran has disagreed with the initial ratings 
assigned following each of the grants of service connection 
for the remaining issues on appeal, the Board has 
characterized each issue in light of Fenderson v. West, 12 
Vet. App. 119, 126 (1999)  (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability). 


FINDINGS OF FACT

1.  The veteran has not had recurrence of a left indirect 
inguinal hernia since undergoing surgery during service. 

2. The veteran's gout is productive of one exacerbation a 
year. 



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals, status post repair left indirect inguinal hernia 
have not been met at any point since the June 5, 2002 
effective date of the grant of service connection.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2006). 

2.  The criteria for an initial 20 percent rating for gout, 
right foot, have been met since the June 5, 2002 effective 
date of the grant of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5002, 5017 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board finds that all notification and development action 
needed to render a fair decision on the claims for initial 
compensable ratings for the claims on appeal has been 
accomplished.

In January 2003, July 2003, and December 2003 pre-rating 
notice letters the RO advised the veteran and his 
representative of VA's responsibilities to notify and assist 
the veteran in his claims, and what was required to prove a 
claim for service connection; however, none of the letters 
provided notice of the type information and evidence 
necessary to establish a disability rating or an effective 
date.  Thus, the Board finds that in light of Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007), there 
is notification error.  

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is first-element notice error regarding the information 
and evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the veteran to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  In the 
present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
his disagreement with the initial rating has prejudiced him.  
Additionally, since the January 2004 rating decision granting 
service connection for status post repair left indirect 
inguinal hernia and for gout, right foot, the veteran has 
substantially participated in the appeals process.  He and 
his representative have submitted statements and the veteran 
was afforded two VA examinations to assess the severity of 
each of his disabilities on appeal.  Also, the veteran 
received a Statement of the Case dated June 2004, which 
outlined the legal criteria for an increased rating for both 
conditions on appeal, and he had an opportunity to respond.  

In sum, the Board finds that the notice error did not affect 
the essential fairness of the adjudication.  There has been 
no prejudice from the notice error.  The veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  The RO has obtained the veteran's available 
service medical records, VA medical records, and private 
medical records,  and arranged for the veteran to undergo VA 
examinations in July 2004; reports of which are of record.  
Moreover, the veteran and his representative have been given 
the opportunity to submit evidence and argument to support 
his claim, which they have done.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that that need to be 
obtained.  The record also presents no basis for further 
developing the record to create any additional evidence in 
connection with the matter currently under consideration.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Initial Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved  
in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required.  See Fenderson, 12 Vet. App. at 
126.

A.  Residuals, Repair Left Inguinal Hernia

By rating action of January 2004, the RO granted service 
connection and assigned an initial noncompensable rating for 
residuals, status post repair left indirect inguinal hernia, 
under Diagnostic Code (DC) 7338, effective June 5, 2002.

Under Diagnostic Code 7338, a noncompensable rating is 
warranted for a small, reducible inguinal hernia; without 
true hernia protrusion; and for any preoperative inguinal 
hernia which is remediable.  A 10 percent evaluation is 
appropriate for a recurrent postoperative hernia which is 
readily reducible and well supported by a truss or belt.  38 
C.F.R. § 4.114, Diagnostic Code 7338 (2006).

Service medical records reflect that in February 1995 the 
veteran underwent surgery to repair a left indirect inguinal 
hernia with no complications.  

A July 2004 VA examination report reflects that the veteran 
stated that since his surgery he has had no recurrence of the 
left inguinal hernia that he was aware of.  He stated that he 
had some pain in the inguinal area from time to time, but it 
was not severe or incapacitating.  He had to be careful of 
what he lifted.  On physical examination the left inguinal 
area appeared normal.  There was a small surgical scar.  No 
hernia was felt.  The diagnosis was status post left inguinal 
herniorrhaphy without significant residuals.  

In this case the evidence of record does not show that the 
veteran has had recurrence of a left inguinal hernia since 
service.  Since a compensable rating is not for assignment 
unless there is a recurrent hernia, the preponderance of the 
evidence is against the claim.  The veteran does not meet the 
criteria for a compensable rating for residuals, status post 
repair left indirect inguinal hernia.

B.  Gout, Right Foot

By rating action of January 2004, the RO granted service 
connection and assigned an initial noncompensable rating for 
gout, right foot under Diagnostic Code (DC) 5017, effective 
June 5, 2002.

Under DC 5017, gout is rated under the criteria for 
rheumatoid arthritis, DC 5002.  See 38 C.F.R. § 4.71a.  Under 
DC 5002, rheumatoid arthritis warrants a 20 percent  
evaluation where there are one or two exacerbations a year in 
a well-established diagnosis.  38 C.F.R. § 4.71a, DC 5002 
(2006).   

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under  
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by  
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle  
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis;  
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, DC 5002. 

The normal range of motion for the ankle is from zero degrees 
to 20 degrees dorsiflexion, and zero degrees to 45 degrees 
plantar flexion.  Plate II, 38 C.F.R. § 4.71a.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2006).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Considering the pertinent evidence of record in light of the 
above-referenced criteria, the Board finds that an initial 
compensable rating for the veteran's gout, right foot is not 
warranted at any time since the June 5, 2002, effective date 
of the grant of service connection for that condition.

A July 2001 private treatment record reflects that the 
veteran complained of the onset of right foot pain the night 
before and that he had a history of gout two to three times 
in the past.  Examination revealed point tenderness of the 
right lateral foot about the base of the fifth metatarsal.  
The remainder of the foot was normal.  The assessment was 
gout and the veteran was prescribed Cochicine.  

A private treatment record reflects that the veteran was seen 
a few days later in July 2001 and the veteran reported that 
the foot pain had resolved about 12 to 18 hours after 
starting the medication.  Examination of the foot was now 
normal.  The assessment was acute gout.  

A September 2002 VA outpatient record reflects that the 
veteran stated he had one gout attack in January 2002, since 
being on Allopurinol.  His uric acid level was 6.5, which was 
down from 8.1 in September 2001.  The impression was gout and 
to continue with the Allopurinol.  

A September 2003 VA outpatient record reflects that the 
veteran stated he had no gout attacks.  The impression was 
gout, asymptomatic on Allopurinol.

In a June 2004 statement, the veteran asserted that a 20 
percent disability rating was warranted for his gout, right 
foot, as he had to live with this condition every day of his 
life.  He also takes medication, has dietary restrictions, 
maintains a healthy weight, drinks plenty of water and avoids 
alcohol.  He asserts that this lifestyle is because of gout 
which requires him to avoid excessive energy demands and 
stress.  In addition, he contends that he had to choose a 
part time job over a full time job because of the gout, right 
foot. 

During a July 2004 VA examination, the veteran stated that he 
had gouty arthritis with attacks of gout about once a year.  
The veteran stated that these attacks were severe when they 
occurred and incapacitating with severe pain.  He indicated 
that he was in bed for three to seven days because of the 
acute pain and gout.  Even after he recovers, he limped for a 
while.  The veteran stated he had some type of medicine that 
he could not identify that seemed to abort some attacks.  
However, he has an acute attack of a severe degree about once 
a year.  He does not use any assistive devices, corrective 
shoes or inserts and has not required surgery.  The veteran 
stated that the gout only effects his occupation when he has 
an acute attack, otherwise he can walk normally and do things 
as he is on his feet most of the day in his job with the 
postal service.  

Physical examination revealed feet that appeared normal.  
There was no tenderness or palpation over the involved area 
of the right foot.  There was no deformity and no gouty 
tophi.  The veteran could move the foot in all directions 
actively.  Dorsiflexion to 20 degrees and plantar flexion to 
45 degrees.  Achilles tendon aligns up normal.  He had no 
evidence of pain with motion and he could do repetitive 
activity without any restriction or precipitating any pain.  
The diagnosis was gout, involvement of the right foot.  

The Board finds that a 20 percent rating is warranted under 
DC 5002.  The evidence shows that the veteran had a gout 
attack in July 2001.  A September 2002 outpatient treatment 
report shows that the veteran reportedly had a gout attack in 
January 2002.  The veteran reported during a VA examination 
in July 2004 that he had attacks of gout approximately once a 
year.  The Board finds this to be credible in light of the 
evidence showing treatment for gout approximately once a 
year.  While the Board notes that in September 2003, the 
veteran reported that he had no gout attacks while on 
medication, it appears that this had changed by the time he 
was evaluated in July 2004.  In applying the benefit-of-the 
doubt doctrine, the Board finds that the evidence more nearly 
approximates the criteria for a 20 percent rating.  In this 
regard, the evidence shows one exacerbation of gout a year.  
A rating in excess of 20 percent is not warranted as there is 
no evidence that his gout causes symptom combinations which 
are productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  See 
38 C.F.R. § 4.71, Diagnostic Code 5002.  In 


light of the foregoing, a higher 20 percent rating is 
assigned, however, a rating in excess of 20 percent is not 
warranted.


ORDER

An initial compensable rating for residuals, status post 
repair left indirect inguinal hernia is denied.

An initial 20 percent rating for gout, right foot, is 
granted. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


